DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, and 13-20 are pending for examination.  Claims 2 and 12 were cancelled in claim amendments filed 07/13/2021.


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brian Brannon (Registration No. 57,219) on 06/23/2022.
The application has been amended as follows:

11. An apparatus comprising a computer processor and a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of:
receiving, by a storage system, a dataset;
determining, based on a data resiliency metric, a redundancy value for the dataset from among a plurality of redundancy values, wherein the redundancy value for the dataset is determined based on a quantity of storage content on the storage system, wherein each respective redundancy value is selected for quantities of storage content above a respective lower threshold and below a respective higher threshold;
generating, based on the redundancy value for the dataset, data recovery information for the dataset, wherein the redundancy value for the dataset is different from at least one other integer redundancy value for another dataset stored within the storage system; and
implementing a geometry within the storage system for the dataset based on the data recovery information.

20. A computer program product disposed upon a non-transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:
receiving, by a storage system, a dataset; [[and]]
determining, based on a data resiliency metric, a redundancy value for the dataset from among a plurality of redundancy values, wherein the 
generating, based on the redundancy value for the dataset, data recovery information for the dataset, wherein the redundancy value for the dataset is different from at least one other redundancy value for another dataset stored within the storage system; and
implementing a geometry within the storage system for the dataset based on the data recovery information.


Allowable Subject Matter
Claims 1, 3-11, and 13-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claims 1, 11, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claims 1, 11, and 20: “…wherein each respective redundancy value is selected for quantities of storage content above a respective lower threshold and below a respective higher threshold;…”

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KUDIRKA/            Primary Examiner, Art Unit 2114